UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-8133


KQLMSTRONG AXUMEL EL,

                Petitioner - Appellant,

          v.

DOUGLAS F. GANGSLER, State of Maryland Attorney General;
MARTIN O'MALLEY, State of Maryland Governor; ANTHONY BROWN,
State of Maryland Lieutenant Governor; H. GARY BASS, Judge;
BARBARA B. WAXMAN, Judge; JOHN HARGROVE, JR., Judge; CAROLYN
SHRUGGS, Acting Warden; MARION TUTHILL, Warden,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.      James K. Bredar, District Judge.
(1:12-cv-03198-JKB)


Submitted:   April 18, 2013                 Decided:   April 22, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kqlmstrong Axumel El, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kqlmstrong       Axumel    El,    a    state     prisoner,       seeks     to

appeal    the    district       court’s    order      denying    relief       on   his   28

U.S.C.A. § 2241 (West 2006 & Supp. 2012) petition.                           The order is

not    appealable       unless    a   circuit        justice    or    judge     issues     a

certificate of appealability.               28 U.S.C. § 2253(c)(1)(A) (2006).

A     certificate      of      appealability      will    not        issue    absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                  When the district court denies

relief    on    the    merits,    a   prisoner       satisfies       this    standard     by

demonstrating         that     reasonable       jurists    would       find     that     the

district       court’s      assessment    of    the    constitutional          claims     is

debatable       or    wrong.      Slack    v.    McDaniel,      529 U.S. 473,     484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                         Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Axumel El has not made the requisite showing.                           Accordingly,

we deny a certificate of appealability, deny Axumel El’s motion

to expedite, and dismiss the appeal.                      We dispense with oral

argument because the facts and legal contentions are adequately

                                            2
presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3